DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2021 and 7/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fulkerson et al., US 5341989 (hereinafter “Fulkerson”) in view of Van Osenbruggen, US 2002/0131267 (hereinafter “V.O.”).
Regarding claim 1, Fulkerson teaches a manually held spray gun for spraying electrostatically charged coating material (Figure 1), the spray gun comprising: a gun body comprising a barrel (14), a nozzle assembly extending from the barrel in a longitudinal direction (13), a voltage multiplier (49), and a trigger assembly to control the spraying of the electrostatically charged material from the spray gun. (36 and 37).  Fulkerson is silent as to a light assembly coupled to the gun body.  However, in the same field of endeavor of handheld tools, V.O. teaches and a light assembly coupled to the gun body, the light assembly including a light and circuitry electrically connected to the light, and a control member on the gun for changing a characteristic of the light emitted by the light assembly (Figure 9A, abstract, and [0054]).  It would have been obvious for one of ordinary skill in the art at the time of the invention to provide a light taught by V.O. on the spray gun taught by Fulkerson in order to increase the usability of the gun by providing light to the work surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383.  The examiner can normally be reached on Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875